Citation Nr: 1704528	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1967 to July 1969.  Among other commendations, he was awarded the National Defense Service Medal and the Vietnam Service Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a rating decision made in September 2011 denying a claim of service connection for bilateral hearing loss and bilateral tinnitus, by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for the establishment of service connection for bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Substantive Service Connection Claims

The Veteran contends that his current bilateral hearing loss and tinnitus relate to his exposure to loud noises during his service in the Republic of Vietnam.  Although the Veteran has not stated that symptoms of tinnitus or hearing loss arose during service, he indicated to the VA examiner in September 2011 that he fired weapons without hearing protection.  The Veteran also suggested to the VA examiner that his symptoms of hearing loss might have been related to his service-connected diabetes mellitus.  However, as the Board has found that the criteria for direct service connection have been satisfied for each of the disabilities claimed on appeal, there is no need to determine whether the Veteran's bilateral hearing loss was caused or aggravated by his diabetes mellitus.

The cornerstone of any service connection claim is the existence of a present disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there is no real controversy regarding the Veteran's current bilateral hearing loss and tinnitus.  After the Veteran filed his claim, he attended a VA examination in September 2011, at which he was administered a pure tone study and a speech recognition test using the Maryland CNC word list.  His speech recognition scores were somewhat inconsistent across the different intensity levels.  However, the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
85
85
75
80
90
LEFT
20
25
45
65
65

These results reflect auditory thresholds greater than 40 decibels in the 2,000, 3,000, and 4,000 Hertz frequencies in each ear.  Accordingly, the Board is satisfied that a bilateral hearing loss disability has been shown.  See 38 C.F.R. § 3.385.  Likewise, the Board finds that the September 2011 VA examiner's diagnosis of tinnitus is sufficient to show the presence of a current bilateral tinnitus disability.

The Board must now determine whether the evidence supports the Veteran's contention that he experienced significant in-service noise exposure or whether any clinical evidence of bilateral hearing loss or bilateral tinnitus is reflected in the Veteran's in-service records.  At the outset, the Board recognizes that the Veteran's clinical treatment records are largely silent with respect to reports of symptoms of hearing deficits or symptoms relating to tinnitus.  The audiological findings in his service treatment records are similarly modest.  

For instance, the Veteran's service treatment records contain evidence of a January 1964 pre-induction audiometric evaluation in addition to his July 1967 induction evaluation and his May 1969 separation evaluation.  Although the Veteran's converted ISO-ANSI decibel thresholds at 500 Hz in each ear and his converted ISO-ANSI decibel threshold at 4,000 Hz in the left were outside of the range for normal hearing identified in Hensley, these results did not rise to the thresholds necessary to be considered a hearing disability for VA purposes pursuant to 38 C.F.R. 3.385.  Moreover, the converted values for both the pre-induction audiometric tests and the Veteran's separation evaluations were all within the threshold for normal hearing.  This suggests an improvement in the Veteran's hearing during service.  

However, to succeed on a claim for service connection of hearing loss or tinnitus, a claims file need not include concrete evidence of objective in-service hearing deficits or in-service symptoms of tinnitus.  Rather, the central question is whether the Veteran has a current disability that has some causal relationship with his service.  

The Board recognizes that the Veteran's military occupational specialty of a cook implies a low probability of in-service noise exposure.  However, as discussed above, the Veteran also reported to the VA examiner that he fired weapons while serving without using any hearing protection.  At a June 2011 audiology consultation at the Atlanta VA Medical Center, the Veteran also reported a history of significant noise exposure during service.  The Veteran is competent to describe his exposure to high level noise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. §3.159(a)(2) (2016).  Although there is no objective evidence of any specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service, including his wartime service in the Republic of Vietnam and his commendations showing proficiency with the M-14 and M-16 rifles, as shown in his DD-214.  See 38 U.S.C.A. § 1154(a) (West 2014). 

The Board now must determine whether a nexus exists between the Veteran's current diagnoses of bilateral hearing loss and bilateral tinnitus and his in-service noise exposure.  Here, the only medical opinion regarding any possible link between the Veteran's service and his disabilities was provided by the VA examiner in September 2011.  This clinician explained that exposure to high level noise, like that experienced by the Veteran, causes damage to the structure of the inner ear and could result in hearing loss and tinnitus.  She ultimately opined that it was at least as likely as not that each of these disabilities was due to acoustic trauma in service.  There is no evidence to suggest that this VA examiner is not competent to provide an opinion on the cause of the Veteran's bilateral hearing loss and tinnitus, and there is no opinion by any other medical professional in the claims file suggesting that the Veteran's current hearing and tinnitus disabilities are not related to service.  Accordingly, the Board finds that the VA examiner's opinion deserves significant probative weight.

For the reasons discussed above and resolving all reasonable doubt in the Veteran's favor, the Board is satisfied that the Veteran's current disabilities of bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  Therefore, his service connection claims for these disabilities must be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

III.  VA's Duties to Notify and Assist

VA also has duties to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  As the Board is granting all benefits sought on appeal in full, any possible defect in VA's notice and assistance is nonprejudicial and need not be discussed.  See e.g., Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


